Title: To James Madison from Abraham Gibbs, 10 November 1806
From: Gibbs, Abraham
To: Madison, James



Duplicate
Sir
Palermo 10th. November 1806

I Refer to the Above Copy of my last respects 10th. April pr Ship Raleigh, & have since had the satisfaction of receiving via Malta, my long delayed Commission; which has enabled me to be properly acknowledged by this governement as Consul for the United States of America at Palermo: I likewise received the Circular Instructions handed me by same Conveyance, which will serve for my future guide.
Here inclosed you will find One of the two Bonds of Two thousand Dollars, forwarded me, filled up and signed by my friend Mr Joachim Lenzitti & myself.
According to the permission granted to the Consuls to appoint Agents, in the ports of their departments, and Considering the Need there was of them, in some of our Outports, I have taken the Liberty to appoint three trusty persons, as my Agents, in the Undermentioned Districts & ports, which I mention in Order that all faith may be given to the Certificates that they may have occasion to grant, viz
Mr. William Woodhouse, for Marsala & Mazzaro
Mr. Ignazio Maria Polizzi, for Trapani
Mr. Gaetano Maria Sterlini, for Girgenti,
& I have likewise appointed Mr Costantine S. Rafinesque Schmaltz who has resided a long time in America, as Chancellor of this Consulate.
I have the honor to transmit you the Account Current of William Smith, an American Sailor, Native of Virginia, discharged at Marsala last June, from the Brig Independance of Boston, Capt. Willm Brooks last from Leghorn, on account of an Incurable disorder of which he died One Month after; said Account is balanced by $50. which I hold at your disposal or of his Nearest relations; these Circumstances Ought perhaps to be published in Some News papers of the Un. St. for their Intelligence.
I have of late had several applications, from Sailors On board of the English Men of War, Now in this Station, as American Citizens; but they could not produce Collectors’s protections; Some  however bear evident proofs of being American born, others have Collector’s protections, which notwithstanding my Repeated applications have not been sufficient to enable me to relieve them from their Situation  It has even been hinted to me that had they proper protections, they Could not be delivered up, or discharged without an Order from the Court of Admiralty in England, & I entreat to be particularly Instructed how to Act in Such Cases, for the relief of those that may be Citizens of the United States, & to Know What proofs Ought to be considered sufficient by me to claim them as such
The Barbary Powers are very quiet of late & they have not molested any foreign flags: the U. S. Brig Hornet has lately Communicated with Tunis & found the Dey well disposed towards the United States.
My Next will transmit you the general Return of the American trade at this Port.  I have the honor to remain With much regard and respectfully, Sir Your most Obedt & hble Servt

Abram: GibbsConsul


